DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-8 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 (“Lee”) in view of Hook et al2 (“Hook”).
Regarding claim 1, Lee teaches a method comprising:
at a first electronic device with a non-transitory memory and one or more processors (see Lee, paragraphs 0115-0120 and figure 7 teaching to “estimate the physical position of at least one respective portable electronic device with respect to the reference position” such that this device is a first device in the meaning of the claims and as in paragraphs 0028-0035 and figures 1A and 1B, the devices referred to as “PEDs” have a “CPU…coupled to random access memory (RAM)”):
selecting a reference location in a three-dimensional space (see Lee, paragraphs 0050-0065 and figures 4a-4b teaching at a first device such as the first “PED” there is a selecting of a common reference location such as the "common reference position" as a reference location in a 3D space as in figures 4a-4b where "common reference position 1010" and "1020" are reference locations which are selected as the point that PEDs in the system will use as a reference location as in paragraphs 0051-0066 where such a reference location may correspond to a "reference object within the real environment…such as an AR marker 1020" for example);
obtaining, for the reference location, first reference coordinates in an augmented reality coordinate system of the first electronic device wherein the first reference coordinates are associated with a first map of the three-dimensional space (see Lee, paragraphs 0050-0065 and figure 4B where after the common reference location which is chosen, the PEDs then record the "physical reference position as the common reference location where the "AR marker can be treated as a common reference position for a common coordinate system, as described previously" where this "common coordinate system as described is taught as in paragraphs 0052-61 where the "common reference position is also used in a shared virtual environment" that "uses a co-ordinate system that is common to (i.e. shared between) two or more PEDs" and the "PEDs define their positions relative to one another in the real environment at the common reference position, and this is then replicated in the shared common co-ordinate system of the shared virtual environment, for example by setting the common reference position as the origin of the shared co-ordinate system" in order to provide a  "coordinate referencing arrangement (i.e. a coordinate referencer)" which makes it so that "PEDs can calculate their current physical and virtual positions with respect to the common reference position" such that for the reference location which is selected, first reference coordinates in an AR coordinate system are obtained which correspond to the location in the "virtual environment" which is an AR coordinate system of the first device, and these are associated with a first map of the 3D space as the " common reference position is also used in a shared virtual environment" and "each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position"—meaning that the first reference coordinates are associated with a first map of the 3D space such as the "1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position" where this first mapping is a first map of the 3D space from the perspective a first PED user); 
obtaining, from a second electronic device, a second map of the three-dimensional space that is associated with the second electronic device (see Lee, paragraphs 0050-0065 and figure 4B teachiong “PEDs define their positions relative to one another in the real environment at the common reference position, and this is then replicated in the shared common co-ordinate system of the shared virtual environment, for example by setting the common reference position as the origin of the shared co-ordinate system” and at “a most basic level, the only data that needs to be communicated between PEDs or to a PED to establish the shared virtual environment in this example is the fact that a PED is at or very close to the common reference position, or a single instance of the PED's current displacement from the common reference position” and “each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position” but also it is “possible for the PEDs to exchange further data defining the shared virtual environment, for example its boundaries (described below) or virtual features or appearances of the shared virtual environment” and “at a most basic level, only a single instance of positional data has to be exchanged between the PEDs in order to establish the common coordinate system, and indeed this may in fact be a one-way transfer of data (one PED telling another PED where the first PED is positioned and oriented relative to the second PED)” but also both PEDs may exchange data with each other as “it is potentially more reliable if the PEDs exchange position data more than once, for example frequently during a session of virtual interaction in the shared coordinate system” such that this exchange of data from a second device to a first device is obtaining of a second map of the 3D space associated with the electronic device from a second device);
detecting a feature generated by the second electronic device, wherein the feature encodes second reference coordinates in an augmented reality coordinate system of the second electronic device  and wherein generation of the feature is based on the second map (see Lee, paragraphs 0096-0104 and figures 6A-6B teaching for example a “first PED 1001” and “Second PED 1002” where for mapping purposes, the “first PED 1001” will be considered the first electronic device which is using the reference location above to establish a mapping and localization as explained above and now is tracking a second electronic device “second PED 1002” which has established a relative position through the common coordinate system, and now, in a tracking step, at the first device there is a detecting of a feature generated by a second electronic device where the feature is associated with second reference coordinates in an AR coordinate system of the second electronic device which are the real and physical position of the device in the virtual AR coordinate system mapped to the physical environment where the generation of the feature can be considered to be based on a second map of the 3D space associated with the second device as in paragraphs 0097-0111 and figures 6A-6D where "AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED)" such that a second PED generates a "feature" such as an "AR marker" in order to encode in the feature the position of the second device in the common coordinate system relative to the first PED such that this feature is then located within a second map of the 3D space comprising the mapping of the second device to the shared  virtual environment (AR coordinate system) and the feature is based on the second map as it encodes the location of the second device through the feature, and finally, as above, the feature such as the "AR marker" encodes second reference coordinates in an AR coordinate system of the second device as the feature effectively encodes the second reference coordinates of the second electronic device as the "static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED" as this feature detected by the first PED is converted into a position of the second device used as a reference for the second device in the shared virtual coordinate system meaning that the feature has encoded the second reference coordinates into the marker such that decoding is then done by considering this feature and following the decoding process to convert this captured feature into the position of the second device in the common coordinate system);
determining a coordinate transformation based on a function of the first reference coordinates and the second reference coordinates (see Lee, paragraphs 0096-0104 and figures 6C and 6D teaching to determine a coordinate transformation based on a function of the first and second reference coordinates explained above as the system “can derive an averaged correction factor where the take the average position between real and virtual relative positions as a new relative position” where the “relative physical position can be derived by using captured video from each PED to locate the other PED, and using the respective PED's estimate of its own virtual position in conjunction with the other PED's, calculate the difference in position between real and virtual PEDs” such that this correction factor determines a coordinate transform based on the first and second reference coordinates being used in a function to derive the correction factor/coordinate transformation so that the first reference coordinates establishing the common reference position can be related to the second reference coordinates of the second device encoded in the AR marker generated by the second device;
see also Lee at paragraphs 0103-0104 teaching another “coordinate transformation” which is determined based on a function of the first and second reference coordinates such as to form a coordinate transformation into the “rotated coordinate system V’, such that the rotated virtual position 1002V′ of the other PED is coincident, at least directionally, with the real position 1002R in the original co-ordinate system (as indicated within the circle in FIG. 6D) “ where again the “common co-ordinate system” relates the devices together through the first reference coordinates establishing a common reference location and second reference coordinates establishing the location of the second device in the real and virtual environment); 
synchronizing, the augmented reality coordinate system of the first electronic device with the augmented reality coordinate system of the second electronic device using the coordinate transformation (see Lee, paragraphs 0097-0104 and figures 6A-6D teaching the coordinate transformation above which is used to synchronize the AR coordinate systems such that virtual objects in a common AR coordinate system appear at the proper positions and note that this transformation between the coordinates of the devices occur over time and interactively such that they are considered synchronized as “Repeated estimates at different times (and hence, typically different relative positions) enables the disparity to be reduced repeatedly” meaning that this process is occurring constantly over time for both devices such that the systems are synchronized as for example in the examples of paragraphs 0080-0083 teaching that “communication” between PEDs in the process “can use a common time frame, including timing signals or a counter coupled to local clocks in each PED” and “The initial and/or subsequent synchronization of such timing systems between devices is well known and is not described further” such that again the coordinate transformation enables real time synchronizing of the AR systems of each device) and
while the augmented reality coordinate system of the first electronic device is synchronized with the augmented reality coordinate system of the second electronic device, modifying the first map based on the second map (see Lee, paragraphs 0053-0065 teaching it is “possible for the PEDs to exchange further data defining the shared virtual environment, for example its boundaries (described below) or virtual features or appearances of the shared virtual environment” and “at a most basic level, only a single instance of positional data has to be exchanged between the PEDs in order to establish the common coordinate system, and indeed this may in fact be a one-way transfer of data (one PED telling another PED where the first PED is positioned and oriented relative to the second PED)” but also both PEDs may exchange data with each other as “it is potentially more reliable if the PEDs exchange position data more than once, for example frequently during a session of virtual interaction in the shared coordinate system” such that the first device may receive information from the second device and vice versa and both device may modify their maps after synchronization as in paragraphs 0092-0093 teaching “the shared virtual environment may simply be (at least initially) just the common co-ordinate system used to define the positions of one or more virtual objects in a virtual environment” and “PEDs may share information about their own movements every 10 ms or every second, depending on application and circumstance” and paragraph 0106 teaching “once two or more PEDs have established relative positions with respect to one another using a technique as described above, one or more of them may be moved to the walls, floor and (if possible) the ceiling of a room to define the corresponding boundaries of the virtual environment, for example pressing a button on a PED (such as a soft button corresponding to an on-screen list of six surfaces of a room)” and “PEDs can share the information wirelessly between them as it is gathered”). 
Lee teaches all that is required as applied to claim 1 above but fails to specifically teach that in detecting the feature generated by the second device, that the generated feature is based on the second map which is obtained from the second electronic device and is a second map of the 3D space that is associated with the second device and that while the AR device coordinate systems are synchronized there is a modifying of the first map based on the second map.  As explained above, in Lee, the second device user generates a mapping of their coordinate system and generates a feature for reference such that the feature is based on the second map needing a common reference point in order to share with other users.  This mapping of the position of the generated reference point to the second device users map and then the obtaining of this mapping by the first device then allows the AR coordinate systems of each user to synchronize the AR systems through the transformation discussed above.  While Lee does teach that while the AR systems are synchronized, the devices including the first device may modify their maps based on their own user input, there is no teaching that the modifying of the first map is based on the second map where this is the second map generated by the second device and is the map obtained associated with the second device.  Thus Lee stands as a base device upon which the claimed invention can be seen as an improvement such as by using a technique of obtaining such a second map associated with the second device to synchronize AR systems by detecting a feature generated by the second device and based on the second map and while the AR coordinate systems of the devices are synchronized, modifying the first map of the first device based on the second map which would lead to the improvement that the other user’s device would gain greater knowledge about an environment they are interacting in/with and maps would remain up to date and possible more detailed as maps may be based on the inputs of multiple devices instead of just one.  Thus it must be determined whether such techniques are known which are applicable to Lee as explained above.
In the same field of endeavor relating to generating and synchronizing maps by different devices attempting to work in the same augmented reality system (see Hook, paragraphs 0022-0023 teaching “operation of an augmented reality device that coordinates a coordinate system with other augmented reality devices” and “augmented reality device generates a local coordinate system and merges the local coordinate system” and the “local coordinate system is merged with additional local coordinate systems to generate a global coordinate system relative to objects observed by the local coordinate system” such that as further explained in paragraphs 0024-0025, “local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device” and “[u]sing the joint coordinate systems, users 1, 3, and 4 simultaneously interact with each other both directly, through speech and eye contact and indirectly through virtual worlds interaction on the screens and displays of their devices”), Hook teaches techniques for: at a first device, obtaining reference coordinates in an AR coordinate system of that first device, these reference coordinates being associated with a first map of the 3D space and in the 3D space (see Hook, paragraphs 0024-0025 teaching “mobile devices each capture information about the joint environment 12” and “maintain mapping information of the environment and use features in the environment such as edges, light sources, and other aspects of the environment to determine objects in the environment and to determine the position of the mobile device within the environment 12” and “[e]ach system may generate and render virtual content, such as an object, character, animation, or other information for placement on a display and rendered on a display screen for the user” where a “’mapping’ refers to a virtual representation of the environment 12, including features identified in the environment” and “each mobile device may generate a different local mapping” and the “local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device” such that here this mapping of the 3D space is a first map associated with the 3D space and is of a reference location (which is the location of the 3D space which is used for reference for other devices for example) for which first reference coordinates in an AR system of the first device are obtained as this “local coordinate system” includes the location of each feature in the map which is being mapped; see also, paragraph 0034 teaching in general and as could be through of from the perspective of a first mobile device 700” the “system determines an initial pose of the mobile device 700 relative to a coordinate system” which “the coordinate system may be determined from a local coordinate system based on visual features of the environment 12 in combination with additional sensors 720 such as accelerometers, magnetometers, and a GPS receiver” and a “feature mapping module 710 builds a map of 3-D points (mapping point cloud) representing the real world observed by the camera 705 while simultaneously the pose module 715 tracks the position and orientation of the mobile device 700 relative to the map” such that again a “local coordinate system” assigns features to a local AR coordinate system of a 3D reference location in a 3D space being mapped), obtaining, from a second electronic device, a second map of the 3D space associated with that second device (see Hook, paragraphs 0022-0023 as above and further teaching “merger of two coordinate systems is determined based on the features identified in the landscape of each coordinate system and the identical features within” and “each user device may share details regarding its local environment and update the environment for use by other user devices” where this obtaining of the second map of a second device is further explained in paragraphs 0024-0025 teaching “mobile devices each capture information about the joint environment 12” and “maintain mapping information of the environment and use features in the environment such as edges, light sources, and other aspects of the environment to determine objects in the environment and to determine the position of the mobile device within the environment 12” where a “’mapping’ refers to a virtual representation of the environment 12, including features identified in the environment” and “each mobile device may generate a different local mapping” and these “local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device” such that each device including a second device at such a location creates a second mapping and the first device explained above obtains a second mapping created by one of the other devices as in paragraphs 0039-0040 teaching “each device initially determines local features and a local coordinate system” and “each device operates on its own map 44 and then broadcasts its local map 45 to all other participating devices” and “each device…attempts to merge 46 two maps, such as a device's local map with the map received via a broadcast from another device” such that here a first device would receive the second map of the second device), detecting a feature associated with the second device, wherein the feature encodes second reference coordinates in an AR coordinate system of the second electronic device, and wherein generation of the feature is based on the second map (see Hook, paragraphs 0039-0040 as explained above where “each device or the server attempts to merge 46 two maps, such as a device's local map with the map received via a broadcast from another device” and “features in each map are attempted to be matched 462 by identifying features that are in common between the maps” and “[s]ince the maps may be in different coordinates with different degrees of freedom, the matched features may be attempted by translating the features along any axis that maintains a degree of freedom, by rotating along any axis, or by scaling the distance between features” and “[a]fter the feature match, the maps and coordinate systems are translated, rotated and scaled by the determined translation, rotation and scale to determine the feature match, and the remaining features are used to verify the translation, rotation and scale are valid 463” such that here the generation of the feature is based on the second map of the second device as the second device maps the 3D space and for example maps certain features to the local map and AR coordinate system and these are then transferred to be matched by the first device when merging device maps and the first device then detects the features from the second device which allows the merge to happen), determining a coordinate transformation based on a function of the first and second reference coordinates (see Hook, paragraphs 0022-0023 as above and further teaching “merger of two coordinate systems is determined based on the features identified in the landscape of each coordinate system and the identical features within” and “each user device may share details regarding its local environment and update the environment for use by other user devices” such that here identical features such as first and second reference coordinates for transformation between coordinate systems through this “merger” such that as in paragraphs 0024-0025 “local mappings may also be associated with a local coordinate system, indicating, for example, the position of objects, the rotation of the device, and the scale of objects in the mapping based on a coordinate system initialized by each mobile device” and “the mobile devices 11, 13, and 14 translate the local mapping and coordinate system to a joint (“global”) mapping and coordinate system” where this “translation of mapping information into a global coordinate system allows the mobile devices to share information regarding locally information” and as further explained in paragraph 0040 the “the features in each map are attempted to be matched 462 by identifying features that are in common between the maps” and “[a]fter the feature match, the maps and coordinate systems are translated, rotated and scaled by the determined translation, rotation and scale to determine the feature match, and the remaining features are used to verify the translation, rotation and scale are valid 463” such that this determines the coordinate transformation based on a function of the first and second reference coordinates being identified as reference features), synchronizing the AR coordinate system of the first and second devices using the transformation (see Hook, paragraphs 0022-0025 as explained above where the “merger” of the maps of both devices is a synchronizing of the AR coordinate systems using the transformation and as in paragraphs 0039-0040 “[a]fter the feature match, the maps and coordinate systems are translated, rotated and scaled by the determined translation, rotation and scale to determine the feature match, and the remaining features are used to verify the translation, rotation and scale are valid 463” such that this synchronizes the AR coordinate systems allowing the “translation of mapping information into a global coordinate system” which “allows the mobile devices to share information regarding locally information” and the AR coordinates are synchronized given that through “the joint coordinate systems, users 1, 3, and 4 simultaneously interact with each other both directly, through speech and eye contact and indirectly through virtual worlds interaction on the screens and displays of their devices”) and while the AR coordinate system of the first device is synchronized with the AR coordinate system of the second electronic device, modifying the first map based on the second map (see Hook, paragraphs 0022-0025 and 0039-0040 as explained above teaching synchronizing AR coordinate systems and paragraph 0030 teaches the “map merging module 725 determines a translation, rotation and scale correction of local mapping 740 to global mapping 745 and enables the combination of the local mapping data with the global mapping data” and “may be used to allow the mobile device 700 to initiate a global map or to join a pre-existing global map” such that a global map refers to a map of another user of that space or to a pre-existing map of the space and the transformation allows combination of local mapping data with global mapping data where this includes modifying the first map based on the second map from the second user as in paragraph 0034 teaching “mapping and pose determination of the device…determines an initial pose of the mobile device 700 relative to a coordinate system” which “may be a global coordinate system as described herein, or the coordinate system may be determined from a local coordinate system based on visual features of the environment 12” and “[v]irtual content is by the virtual content manager 735 for an AR experience when the device identifies its location relative to the coordinate system and the view of the device includes virtual content” and “[a]s the user moves the mobile device and additional features are identified, the system continues to add to the map of 3-D points (or features) and thereby expand trackable area in the coordinate system” such that each user is capable of updating their own local mapping and expanding the local mapping and trackable area based on further input from their device and this information can be shared with and transferred to another device such that it modifies the first map of the first device such as in paragraph 0037 teaching “map processing on a server with a simultaneous broadcast mechanism to participating devices” where “[e]ach device performs local map update/map addition 31” and each map generated by each device may be obtained from each other via the server where “each device is stored separately on server 27 until the maps can be combined (“stitched”) by map stitch mechanism 33” and after “the map is translated through the global coordinate system refinement block 35 to better align the coordinate system of the stitched map to a global (world) coordinate system” where the “global coordinate system may be a single global coordinate system e.g. identifying the actual placement and mapping of objects worldwide, or the global coordinate system may refer to a group of individual maps stitched together in a common coordinate system” and finally “resulting map broadcast to devices 36, and a message indicating the broadcast is generated in one embodiment or the merged map is broadcast periodically to all participating devices” such that after the synchronization, the first map maintained by the first device is modified based on the second device updating its own area and broadcasting this data to all participating devices including the first device such that its stitched together map collection is modified to include the map of any other relevant participating device; note also that no specific server is required as in paragraphs 0045- teaching “multiple users create their own coordinates system and merge the individual coordinate systems into a global coordinates system” and “merges can happen on a mobile device or on a server” and “[w]hen the merge is executed on the server, the server receives frequent updates from the mobile devices and attempts to merge maps when a map is updated with additional features” and “server tries to merge local coordinates system and informs the user device when it is successful. In this way, each user device is aware of the status of the map accuracy, boundaries of the currently mapped area, and other details of the merging process” such that here this merger of maps which are “updated with additional features” is the modifying of the first map based on the second map of the second device after synchronization initially).  Thus Hook provides known techniques applicable to the base system of Lee.
Therefore, one of ordinary skill in the art before the effective filing date of the invention could have modified Lee by applying the above known techniques of Hook and doing so would yield predictable results and result in an improved system.  The predictable results of the application of Hook’s teachings to Lee would be that in Lee each device would continue to operate as explained in Lee and would map and attempt to coordinate their mapping with another user of the same space and Hook’s teachings would be incorporated such that the exact features which need to be identified in Hook would be the provided feature generated by the second device as in Lee and local mappings generated at each first and second device could be synchronized as in Hook (as already similarly happens in Lee) and this synchronization would include the exchange of updated mappings as in Hook after the synchronization such that a first map is modified based on a second map of another device where each device then shares updated mappings of features and may engage in joint map construction and sharing for example.  Note that Lee already teaches that information may be exchanged after systems are updated through the coordinate transformation which allows virtual interaction and further teaches that each local device may update and modify its own local map (see Lee, paragraphs 0092-0093 teaching “the shared virtual environment may simply be (at least initially) just the common co-ordinate system used to define the positions of one or more virtual objects in a virtual environment” and “PEDs may share information about their own movements every 10 ms or every second, depending on application and circumstance” and paragraph 0106 teaching “once two or more PEDs have established relative positions with respect to one another using a technique as described above, one or more of them may be moved to the walls, floor and (if possible) the ceiling of a room to define the corresponding boundaries of the virtual environment, for example pressing a button on a PED (such as a soft button corresponding to an on-screen list of six surfaces of a room)” and “PEDs can share the information wirelessly between them as it is gathered”) and thus application of Hook would predictably result in simply more information being exchanged including specifically mapping information as in Hook.  The combination would result in an improved system as it allows “two or more users (or other multi-player variants) to have a collaborative AR experience while sharing whole (or part) of a map between them and allow interaction of virtual reality content among multiple mobile devices” as suggested by Hook (see Hook, paragraph 0008”) and also the techniques “enable sharing of maps across augmented reality systems in the presence or absence of a previously build map, whether a previously built map is stored on a server or locally on a device, and enables a master-slave map construction or joint map construction” allowing flexibility to users and system designers as well to enable such sharing of maps in different situations as suggested by Hook (see Hook, paragraph 0052).
Regarding claim 4, Lee as modified teaches all that is required as applied to claim 1 above and further teaches wherein the feature includes a computer-readable code (see Lee, paragraph 0097 as used above where “one or more AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED)” where these can “include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” which is then read by the other PED and recognized as an identifying feature at that location).
Regarding claim 5, Lee as modified teaches all that is required as applied to claim 4 above and further teaches wherein the computer-readable code encodes the second reference coordinates, the method further comprising determining, for the reference location, the second reference coordinates based on the computer-readable code (note that the claims do not define or otherwise limit the manner in which the code “encodes the second reference coordinates” and thus such encoding is interpreted broadly to comprise any type of converting of one type of information into another type of information for use in a different system or for a different purpose; thus see Lee, paragraphs 0097-0103 and figures 6A-6D where the AR markers or other characteristic identifying features are the computer readable code and this code encodes the second reference coordinates the computer converts the code detected at that position into a position of the reference location and also designates this as the second reference coordinates of the second device as explained above).
Regarding claim 7, Lee as modified teaches all that is required as applied to claim 1 above and further teaches wherein the reference location corresponds to a location of the feature in the three-dimensional space (see Lee, paragraphs 0096-0107 teaching the PED displaying the feature at the reference location which corresponds to a location in the three-dimensional space of the “room” meaning that the reference location corresponds to the location of the PED and feature in the 3D space).
Regarding claim 8, Lee as modified teaches all that is required as applied to claim 1 above and further teaches wherein the feature is projected by the second electronic device (see Lee, paragraph 0097 teaching “AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED). Examples include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” where a “flashing coloured LED” is an example of a feature projected by the second electronic device as the flashing light is projected outward from the LED of the PED and is captured by the other PED as an identifiable feature; additionally Lee teaches in the same section the “AR markers or other characteristic identifying features” can be “visible in use to other PEDs (for example, on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” where these displays are taught in paragraph 0032 as “typically a liquid crystal display (LCD) but may be an organic light emitting diode display (OLED) or similar suitable display technology” where such displays operate to project light onto the display surface of the screen through for example a backlight projecting light through color filters onto a display screen, or in the case of an OLED display, the pattern is projected onto the front display layer screen through the OLED panel and accompanying color filters).
Regarding claim 10, Lee as modified teaches all that is required as applied to claim 1 above and further teaches wherein the feature is displayed on a display of the second electronic device (see Lee, paragraph 0097 teaching the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” of the PED of the second electronic device).
Regarding claim 11, Lee as modified teaches all that is required as applied to claim 10 above and further teaches wherein the feature is displayed at the reference location (see Lee, paragraph 0097 teaching the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” of the PED of the second electronic device such that this feature is displayed at the reference location as the second PED is used as the reference position for example in figures 6A-6D).
Regarding claim 12, Lee as modified teaches all that is required as applied to claim 1 above and further teaches wherein determining the coordinate transformation is further based on a device type of the first electronic device and/or the second electronic device (note that the instant claim is extremely broad as it does not define nor limit the manner in which the “coordinate transformation” is “based on a device type” as for example a type of device is extremely broad and not limited meaning that for example a type of device may be one which has been programmed to perform the coordinate transformations as opposed to a device which has not or for example on a narrower end of a spectrum of meanings, this could comprise checking specific device hardware versions or operating systems or hardware capabilities of a device; note further that the claims do not define nor limit what such determining is then used for or the effects of determining such a device type; thus see Lee, paragraphs 0096-0104 teaching that the coordinate transformation is based on the device type as for example AR markers may be displayed “on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED). Examples include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” such that a PED which displays the feature according to being one which has a “colour or pattern on a display” performs the coordinate transform based on the reference device being one which has a “colour or pattern on a display” thus basing the coordinate transform on the device type as opposed to another device type which “include a static or flashing coloured LED” being the basis of the coordinate transformation;
see also, paragraphs 0112-0113 teaching it should “be appreciated that not all PEDs need to be identical devices” and for example “not all PEDs may have video cameras, or not all PEDs may have displays” meaning that the “modes of position detection and the games or applications that the PEDs can implement will vary accordingly” based on the device type).
Regarding claim 21, Lee as modified teaches all that is required as applied to claim 1 and further teaches wherein the first reference coordinates are included in the first map, and wherein the second reference coordinates are included in the second map (see Lee, paragraphs 0050-0062 and figures 4A and 4B teaching the first mapping as above where “each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position” such that this first mapping as above includes the first reference coordinates and the second mapping as explained above is also generated by the second device and tied to other devices through the common reference position and where as above in paragraphs 0096-0107 and figures 6A-6D the second reference coordinates correspond to the reference coordinates corresponding to the feature generated by the second device which ties the reference coordinates in the second map to the common coordinate system and allows the system to synchronize and track each device ).
Regarding claim 22, Lee as modified teaches all that is required as applied to claim 21 above and further teaches wherein the first map is generated by the first electronic device, and wherein the second map is generated by the second electronic device (see Lee, paragraphs 0050-0062 and figures 4A and 4B teaching “using a common physical reference position” by both devices 1001 and 1002 such that each establish a map with respect to the common reference position which is generated by the devices as explained in paragraphs 00 teaching “each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position” where this defining of the environment and “mapping” is done where “each PED can define the shared virtual environment” such that the mappings are generated by the first and second electronic devices as they each define it and then use the common reference position and/or reference object tracking to synchronize and register their real and virtual positions to the common coordinate system; note as modified by Hook, the above applied teachings of Hook explain that the first and second maps are generated by the first and second devices, respectively and then these are merged into a joint coordinate system as explained above ).
Regarding claims 13-17, 18 and 19, the instant claims are directed toward a first electronic device comprising elements of “one or more processors” and “memory” with programs including instruction to perform a method which is the same as the method performed in claims 1-5, 8 and 10, respectively.  Lee teaches the method performed by the first electronic device as well as the processor, memory and program elements corresponding to the method.  In light of this, the limitations of claims 13, 16, 17, 18 and 19, correspond to the limitations of claims 1, 4-5, 8 and 10, respectively; thus they are rejected on the same grounds as claims 1, 4-5, 8 and 10, respectively.
Regarding claim 14, Lee as modified teaches all that is required as applied to claim 13 above and further teaches wherein selecting the reference location is based on the feature (see Lee, paragraphs 0097-0107 and figure 6A-6D teaching in the situation of using a “reference AR marker” this allows “either for ongoing direct and consistent reference to the marker, or for frequent recalibration or adjustment of the motion tracking or optical flow positional estimates with respect to the marker” where selecting the reference location in the 3D space includes detecting the “one or more AR markers” features on the other device as well as “reference to a common AR marker” where detection of the feature on the other device may be used as the basis for selecting a reference location such as when the device uses the location of the other device when the common reference AR marker cannot be detected).
Regarding claim 15, Lee as modified teaches all that is required as applied to claim 14 above and further teaches, wherein, while detecting the feature, the first electronic device is not communicatively coupled with the second electronic device (see Lee, paragraphs 0096-0104 teaching the detecting the feature as above and further teaching “It is not necessary that each PED does this—the operation can be carried out by one PED” and for example as is seen in figures 7 and paragraphs 0115-0120 the communicating of positional data between the devices does not occur until after a reference position has been detected meaning that is it not communicatively coupled to the second device for this purpose at that time).
Regarding claim 20, the instant claim is directed toward an apparatus in the form of a “non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processor of a first electronic device, cause the processor to perform operations comprising” the steps of the method performed as in claim 1.  Lee teaches such a method as explained in the rejection of claim 1 as well as the memory and instructions being executed by a processor of the first device.  In light of this, it can be seen that the limitations of claim 20 correspond to the limitations of claim 1; thus they are rejected on the same grounds as claim 1.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified as applied to claim 4 above and further in view of Troy et al3 (“Troy”).
Regarding claim 6, Lee teaches all that is required as applied to claim 4 above but fails to explicitly teach wherein the computer-readable code corresponds to a QR code.  Rather, Lee teaches in paragraph 0097 “one or more AR markers or other characteristic identifying features can be included on the PEDs themselves at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED” which could “include a static or flashing coloured LED or a colour or pattern on the PED.”  While such “AR markers” and the “pattern” displayed at reference locations are computer readable codes, they are not specifically a QR code, known also in the art as a quick response code, which has a generally identifiable form referring to a specific type of AR marker.  Thus Lee is found to be a base device upon which the claimed invention can be seen as an improvement through use of a QR code as an identifiable feature to be detected by an electronic device where QR codes are known in the art to be easily and quickly recognizable and are an efficient way to store data to be conveyed to a scanner of such a code.
In the same field of endeavor relating to determining locations of a device in an environment where features are present (see Troy, abstract), Troy teaches identifying the physical reference location based on a feature captured by a user device wherein this is a computer-readable code that corresponds to a QR code (see Troy, paragraph 0045-0049 teaching “determining locations in an environment where usable features, including repetitive features, are present on the target object” including use of a  “handheld imaging device” which “may be a scanner, a web cam, a tablet computer with integrated camera, a smart phone with integrated camera, etc” to perform “scanning” where “If a code pattern marker is found in step 72, then the user uses the landmark-to-location map to convert the scanned and decoded data acquired from the code pattern marker to local coordinates of the target object (step 74)” such that a reference location is determined based on a feature where this feature may be  “code pattern” and “[o]ne example of suitable commercially available code pattern are QR codes”).  Thus Troy provides known techniques applicable to the base device of Lee as Lee already teaches determining a physical reference location based on scanning for a feature in an environment which corresponds to a reference location.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Lee to use the QR codes of Troy as the identifiable feature to be scanned as doing so would yield predictable results and result in an improved system.  The results would be predictable given that Lee already attempts to scan an environment for some displayable pattern and Troy merely provides an example of a standard and commercially available displayable pattern such as a QR code which is recognizable by a mobile device acting as a scanner and such a pattern could easily be displayed on a PED as in Lee or affixed to the PED just as the AR markers disclosed in Lee.  The combination would yield an improved system given that for example “QR code patterns are preferred because the registration marks are integrated into the format, and since QR code patterns are a standard type available in commercially available off-the-shelf products, which makes it more convenient for users to print the labels” as suggested by Troy (see Troy, paragraph 0049).  Additionally one of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the teachings of Troy to the base device of Lee in order to improve Lee by use of QR codes given that QR codes are known to be “preferred” as a 2D code to be scanned as they are “commercially available off-the-shelf products” thus making adoption more likely as suggested by Troy (see Troy, paragraph 0049).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified as applied to claim 8 above and further in view of Goto et al4 (“Goto”).
Regarding claim 9, Lee as modified teaches all that is required as applied to claim 8 above and further teaches wherein the feature is projected onto a location of a physical surface by the second electronic device, and wherein the second reference coordinates are based on the location of the physical surface ( see Lee, paragraph 0097 and paragraph 0032 as explained above where in the case of the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” where the display is “typically a liquid crystal display (LCD) but may be an organic light emitting diode display (OLED) or similar suitable display technology” such that the feature is projected on the physical surface of the screen of the second electronic device as the display would project light through the color filters or the like onto the actual display screen/substrate which is then the ultimate viewable surface and is the location on the physical surface where the feature is projected and detected by the first device),and wherein the physical surface is separate from the second electronic device.  Lee as modified teaches all of the above but fails to specifically teach “wherein the physical surface is separate from the second electronic device”  as in Lee while the second device clearly is able to display and/or project a feature to be used as a location of a reference feature location for coordinating between device coordinate systems, the displaying and/or projecting of the feature is not onto a physical surface that is separate from the second electronic device as it projects the pattern onto the projecting substrate of the device of which it is not separate.  Thus Lee as modified stands as a base device upon which the claimed invention can be seen as an improvement whereby a physical surface separate from the second electronic device is the surface upon which a feature is projected to determine a location of a device capturing the feature and would enable another option for setting of a reference feature giving a greater number of options and more flexibility to coordinating devices operating in the same space.
In the same field of endeavor relating to determining the location of a device based on analyzing features in an image captured by the device, X teaches that it is known to project a feature onto a location of a physical surface by an electronic device, wherein reference coordinates are based on the location of the physical surface and to determine the position of the marker as a reference for determining a virtual coordinate system and for allowing multiple users to use the same virtual coordinate system using the same marker (see Goto, paragraphs 0052-0056 teaching “an imaging section 101 that can image at least the field of view range of the user U in the real space” and “HMD 100 detects a marker M, which is included in an image in the real space (real image) captured by the imaging section 101 and is projected by the input apparatus 200” and “[b]ased on the detected marker M, a superimposition parameter of virtual information I is calculated. This “superimposition parameter” is a parameter related to the format of the virtual information to be displayed by superimposition with respect to the real space, and specifically, is the position, the angle, and the size of the virtual information I” such that “virtual information I is displayed with superimposition on the marker M projected into the real space where the user U perceives” and as in figure 2, a “plurality of HMDs 100A and 100B are worn by a plurality of users U1 and U2, respectively” and “user U1 projects the marker M into the real space using the input apparatus 200” and “[f]rom the real image captured by an imaging section 101A of the HMD 100A, the HMD 100A detects the marker M projected by the input apparatus 200 held by the user U1 wearing the HMD 100A, and displays the virtual information based on the detected marker M” and likewise “[f]rom the real image captured by an imaging section 101B of the HMD 100B, the HMD 100B detects the marker M projected by the input apparatus 200 held by the user U1 different from the user U2 wearing the HMD 100B, and displays the virtual information based on the detected marker M” and this coordination is possible as there is a known relationship between properties of the projected marker and properties of the image of a detected projected marker as in paragraphs 0089-0100 teaching an AR device where “HMD 100 includes the imaging section 101, a three-dimensional configuration estimation section 120, a marker detection section 121, a superimposition parameter generation section 122, a conversion matrix calculation section 123, an image data generation section 124, and the display section 102” and “imaging section 101 supplies the obtained real image data to the three-dimensional configuration estimation section 120 and to the marker detection section 121” and the device maps the 3D space such that it “estimates the three-dimensional configuration of the real space using the so-called scene mapping (mobile stereo) technology” and “continuously detects the characteristic points in real time (continuously keeps track of (performs tracking) the characteristic points)” and “from the real image data obtained by the imaging section 101, the marker detection section 120 (graphic form detection section) detects a marker (graphic form) projected by the input apparatus 200” and is “registered in advance with information about a reference marker” where this “’reference marker’ is a marker in the reference shape predetermined in advance for a case where a marker is projected in the vertical direction with a predetermined distance away therefrom” and further where this “’information about the reference marker’ is about the size of the reference marker, the distance between vertexes, the length of each side, and others” such that “[b]ased on the size of the reference marker, the marker detection section 121 generates a plane coordinate conversion matrix with which the marker detected from the real image data shows a matching with the shape of the reference marker, and performs coordinate conversion on the detected marker using the plane coordinate conversion matrix”  and to markers which seem like some degree of a match, “based on distortion of the marker compared with the reference marker, the superimposition parameter generation section 122 calculates the spatial position relationship of the imaging section 101 with respect to the marker projected on the projection target (wall, desk, and others), that is, the angle and the distance” and the system determines the position of the reference marker in physical space compared to its assignment to virtual space such that “the superimposition parameter generation section 122 calculates the superimposition parameter of the virtual information by retaining the spatial position relationship (second position relationship) of the virtual information with respect to the real space so as to have a matching between the coordinate system of the three-dimensional configuration of the real space estimated by the three-dimensional configuration estimation section 120, and the coordinate system of the virtual information on display” and then “the conversion matrix calculation section 123 generates a spatial coordinate conversion matrix for converting the coordinate system of the virtual information on display into the coordinate system of the three-dimensional configuration of the real space using the second superimposition parameter” such that any device can then determine their own position with reference to the same marker as for example as seen in figure 2).  Thus Goto teaches a known technique applicable to the base system of Lee as modified such that it is known to project a feature onto a location of a physical surface by an electronic device, wherein reference coordinates are based on the location of the physical surface and to determine the position of the marker as a reference for determining a virtual coordinate system and for allowing multiple users to use the same virtual coordinate system using the same marker.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Lee as modified to apply the techniques of Goto above as doing so would yield predictable results and result in an improved system.  The results would predictably be that Lee as modified would operate as explained above but instead of using the projected display of the device itself as the reference marker generated for the second map (and used as a reference marker for the other, first device), Goto’s technique of projecting the marker to a surface to use as a reference marker captured on a surface separate from the device and then to use this location as the reference location from which a coordinate transformation may be performed.  The results would be predictable as Lee already teaches to generate a reference feature from a device for use by another device and Goto’s projected feature serves the same purpose and does so even for similar reasons such as to coordinate a mapping for a first user but also to share such information to use as a reference for another user.  The modification would result in an improved system as it allows for additional locations to use as a reference marker thus increasing the flexibility of the system and for example this technique allows for “virtual information” to “be displayed with stability and high precision” as suggested by Goto (see Goto, paragraphs 0016).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10803666 in view of Lee, Hook, Troy and Goto as explained below. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below. Note the following table showing the independent claims with similarities rendered in bold.
Conflicting US Patent No. 10,803,666
Pending Application 17007928
Claim 1. 
A method comprising:
at a first electronic device with one or more processors, a display, and one or more input devices:
transmitting, to a second electronic device, a feature set;
receiving, from the second electronic device, a selection of a feature from the feature set;

selecting, based on the selection of the feature, a reference location in a three-dimensional space;
obtaining, for the reference location in the three-dimensional space, first reference coordinates in an augmented reality coordinate system of the first electronic device;
obtaining, for the reference location in the three-dimensional space, second reference coordinates received from the second electronic device;
determining a coordinate transformation based on the first reference coordinates and the second reference coordinates; and
synchronizing the augmented reality coordinate system of the first electronic device with an augmented reality coordinate system of the second electronic device using the coordinate transformation.
Claim 4.
The method of claim 1, wherein the reference location is a location of the feature, and wherein the feature is generated by the second electronic device.

Claim 1. 
A method comprising:
at a first electronic device with a non-transitory memory and one or more processors:






selecting a reference location in a three-dimensional space
obtaining, for the reference location, first reference coordinates in an augmented reality coordinate system of the first electronic device, wherein the first reference coordinates are associated with a first map of the three-dimensional space;
obtaining, from a second electronic device, a second map of the three-dimensional space that is associated with the second electronic device
detecting a feature generated by the second electronic device, wherein the feature encodes second reference coordinates in an augmented reality coordinate system of the second electronic device and wherein generation of the feature is based on the second map;
determining a coordinate transformation based on a function of the first reference coordinates and the second reference coordinates; and
synchronizing, the augmented reality coordinate system of the first electronic device with the augmented reality coordinate system of the second electronic device using the coordinate transformation and
while the augmented reality coordinate system of the first electronic device is synchronized with the augmented reality coordinate system of the second electronic device, modifying the first map based on the second map


Thus it can be seen that the instant claim 1 is in some respects  broader version of the conflicting patented claim and thus is effectively a genus to the species recited in claim 1 of the conflicting patent while also containing additional limitations.  For example, the notable difference is that the conflicting claim recites transmitting a feature set to a second device and selecting a feature from the feature set by a second electronic device with this then being the basis of selecting a reference location.  However, this is still within the scope of the broader “determining a reference location” in the pending claim as this receiving and selecting are the specific forms of determining based on a feature generated by a second device, with the selection of the feature by the second device in the conflicting claim being similar in scope.  Furthermore, the obtaining of the second map associated with the second device is not recited in independent claim 1, however, this feature is an obvious feature taught by both Lee and Hook as explained above.  Thus the remaining features which are not already anticipated by the similar genus limitations, are taught by Lee and Hook as explained above.  Thus modifying the conflicting claim 1 to arrive at the claimed invention using the applicable techniques taught above by Lee and Hook would have been obvious for one of ordinary skill in the art before the effective filing date of the invention as adding such features is known as explained above and doing so would yield predictable results and result in an improved system.  Note that the abbreviated rationale above is provided in the interest of brevity and given that the claims are likely subject to further amendment.
Note that similar reasoning applies to independent claims 13 and 20 which are at least as broad as claim 1 which is already anticipated by the conflicting claim above.
Regarding the dependent claims 4-12 and 14-22, in the interest of brevity, the double patenting rejections of these claims will not be explicitly detailed herein as it should be apparent that claims 4-12 and 14-22 are rendered obvious through modifying the conflicting claim 1 with the teachings of Lee and Hook as well as Troy and Goto as applied in each of claims 4-12 and 14-19 (with claim 6 also requiring the teachings of Troy as applied below and 9 requiring teachings of Goto), however, such claims are rejected as being obvious over claim 1 in view of Lee, Hook, Troy and Goto as variously applied in the rejections of claims 4-12 and 14-22 below.
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 4/25/2022, with respect to the rejection(s) of claim(s) 1, 4, 5, and 7-22 under 35 U.S.C. 102 as being anticipated by Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hook as fully explained above and where Hook addresses the teachings not addressed by Lee.  Furthermore note that Goto has been applied to the rejection of claim 9 based on the amendments clarifying limitations of claim 9.  No further arguments are specifically presented and all claims stand rejected as fully explained above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20110298824
        2 US PGPUB No. 20140267234
        3 US PGPUB No. 20160321530
        4 US PGPUB No. 20150070389